NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DAMIEN DELON JONES,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2570
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Geoffrey Henry Gentile,
Judge.

Damien Delon Jones, pro se.


PER CURIAM.

             Affirmed. See Norman v. State, 900 So. 2d 702 (Fla. 2d DCA 2005); Piz

v. State, 826 So. 2d 1063 (Fla. 2d DCA 2002); Hall v. State, 117 So. 3d 478 (Fla. 1st

DCA 2013).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.